Citation Nr: 0812818	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  04-18 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
status post acromioplasty, left shoulder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hallux valgus.

3.  Entitlement to a compensable evaluation for bilateral pes 
planus with corns and calluses prior to February 17, 2004.

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus after February 17, 2004.  

5.  Entitlement to service connection for post-traumatic 
stress disorder.  

REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003, February 2005 and June 
2005 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The veteran testified before the undersigned veterans law 
judge in March 2008.  

The issue of service connection for hallux valgus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1998 rating decision, the RO 
denied service connection for status post acromioplasty left 
shoulder.

2.  In an unappealed July 1983 rating decision, the RO denied 
service connection for hallux valgus.  

3.  The evidence received since the March 1998 rating 
decision is neither cumulative nor redundant of the evidence 
previously of record but does not raise a reasonable 
probability of substantiating the claim for service 
connection for status post acromioplasty left shoulder.

4.  The evidence received since the July 1983 rating decision 
that denied service connection for hallux valgus is neither 
cumulative nor redundant and raises a reasonable probability 
of substantiating the claim.

5.  Prior to February 17, 2004, bilateral pes planus was not 
productive of more than moderate impairment.   

6.  Since February 17, 2004,  bilateral pes planus has not 
been productive of more than moderate impairment.  

7.  On March 4, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal for service connection for PTSD is 
requested.


CONCLUSIONS OF LAW

1.  The August 1984 rating decision that denied service 
connection for status post acromioplasty, left shoulder is 
final.  38 U.S.C. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1984).  

2.  The July 1983 rating decision that denied service 
connection for bilateral hallux valgus is final.  38 U.S.C. § 
4005(c) (1982);  38 C.F.R. §§ 3.104, 19.129, 19,192 (1983).

3.  New and material evidence has not been received to reopen 
the claims of entitlement to service connection for status 
post acromioplasty, left shoulder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

4.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for service 
connection for hallux valgus.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

5.  Prior to February 17, 2004, a 10 percent rating is 
warranted for bilateral pes planus with corns and calluses.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7., 4.10 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2007).

6.  After February 17, 2004, a rating in excess of 10 percent 
for bilateral pes planus is not warranted.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R.  §§ 3.321, 4.1, 4.3, 4.7., 4.10 
4.40. 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2007).

7.  With regard to the issue of entitlement to service 
connection for PTSD, the criteria for withdrawal of a 
Substantive Appeal by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43. 

A.  Duty to Notify

In a July 2003 letter, the RO notified the veteran of the 
evidence required to reopen the previously denied claims for 
service connection for a left shoulder condition and hallux 
valgus.  The RO provided the veteran with VCAA notice 
regarding the claim of increased evaluation for pes planus in 
a November 2004 letter.  Both of these letters advised the 
veteran of VA's duty to assist the veteran with the 
development of his claims and stated what evidence VA would 
be responsible for obtaining and what evidence VA would 
assist the veteran in obtaining.  These letters also advised 
the veteran to submit any relevant evidence in his 
possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

The July 2003 VCAA letter advised the veteran that new and 
material evidence was required to reopen the previously 
denied claims for service connection for left shoulder 
condition and bilateral shoulder injury.  The July 2003 
letter did not advise the veteran of the evidence found 
lacking in the previous denials of service connection.  
However, a November 2007 letter informed the veteran of the 
evidence that was previously found lacking in his service 
connection claims.  The November 2007 letter  also informed 
the veteran of the evidence necessary to establish a 
disability rating or effective date.

The timing of this notice was defective because it was 
provided after the rating decision on appeal.  In Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Court held 
that the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim in an SSOC is 
sufficient to cure a timing defect.  In this case, after the 
issuance of the fully compliant November 2007 notice letter, 
the claims were readjudicated in a January 2008 SSOC, thus 
curing any defect with respect to the timing of the VCAA 
notice was cured.  

In this case, the veteran was not provided with VCAA notice 
that satisfied the requirements outlined in Vazquez-Flores.   
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  
Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake at 48 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores at 46.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  Although 
the veteran was not provided with a VCAA notice letter prior 
to the initial rating decision that satisfied the 
requirements outlined in Vazquez-Flores v. Peake,  the 
veteran received post-adjudicatory notice of the rating 
criteria pertaining to his disability in the July 2005 
Statement of the Case and the January 2007 Supplemental 
Statement of the Case (SSOC).  The SOC and SSOC's informed 
the veteran of the specific criteria for a higher rating 
under the pertinent diagnostic code.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


II.  Analysis of Claims

A.  Claims to Reopen

The veteran seeks to reopen claims of entitlement to 
service connection for status post acromioplasty, left 
shoulder and entitlement to service connection for  hallux 
valgus.

The  RO previously denied the claim of entitlement to 
service connection for status post acromioplasty, left 
shoulder in a March 1998 rating decision.  The RO's denial 
was based on a lack of evidence of service incurrence of a 
left shoulder condition.  The RO informed the veteran of 
the rating decision and of his appellate rights with 
respect to the decision.  The veteran did not perfect an 
appeal of the March 1998 rating decision, and it is final.  
38 U.S.C. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1984).  

The claim of entitlement to service connection for 
bilateral hallux valgus was previously denied in a July 
1983 rating decision.  The RO's denial was based on a lack 
of evidence of service incurrence of hallux valgus.  The 
RO informed the veteran of the rating decision and of his 
appellate rights with respect to that decision.  The 
veteran did not perfect an appeal of the July 1983 rating 
decision and it is final.  38 U.S.C. § 4005(c) (1982);  38 
C.F.R. §§ 3.104, 19.129, 19,192 (1983).  The evidence 
considered in the July 1983 rating decision included 
service medical records and a report of a July 1983 VA 
examination.  

The veteran sought to reopen the claims for service 
connection for status post acromioplasty, left shoulder 
and service connection for bilateral hallux valgus in June 
2003.  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 3.156 (a) (2007).

The evidence that is considered to determine whether new 
and material evidence has been received is the evidence 
associated with the claims file since the last final 
denial of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273. This evidence is presumed credible for 
the purposes of reopening an appellant's claim, unless it 
is inherently false or untrue or, if it is in the nature 
of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).

The evidence that has been received since the previous 
denials of service connection includes VA outpatient 
treatment records dated from 2002 to 2007, a report of a 
December 2004 and December 2006 VA foot examinations, 
statements submitted by the veteran and the transcript of 
the veteran's hearing before the Board.  

VA treatment records reflect a current diagnosis of mild 
hallux valgus with tenderness of the metatarsal phalangeal 
joints of both feet. 

The VA outpatient treatment records show ongoing 
complaints of and treatment for left shoulder pain.  

The evidence submitted since the prior final denial of 
service connection for a left shoulder condition is new, 
as it was not previously submitted to agency 
decisionmakers.  However, the evidence submitted since the 
prior final denial is not material because it does not 
relate to an unestablished fact necessary to substantiate 
the claim.  The RO based the previous denial of service 
connection  upon a finding that the evidence did not show 
service incurrence of a left shoulder condition.  The 
evidence that has been submitted since the prior final 
denial relates to the issue of the veteran's current 
complaints of chronic left shoulder pain.  This evidence 
does not relate the veteran's current left shoulder pain 
to service and is therefore not material to the claim.    

The Board finds that the evidence that has been submitted 
since the prior final denial of service connection for 
hallux valgus is both new and material to this claim.  The 
VA outpatient medical records and the reports of VA 
examinations contain demonstrate a current diagnosis of 
hallux valgus.  At the hearing, the veteran testified that 
he had foot pain during service.  In Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005), the Court held 
that that the veteran was competent to testify to factual 
matters of which he had first-hand knowledge and, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that 
lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witness's personal knowledge.  This testimony 
is credible and is corroborated by service medical records 
which show treatment for foot pain.  The previous denial 
of service connection for hallux valgus was predicated 
upon a finding that service medical records did not show 
treatment for this condition.  The veteran's testimony 
regarding his in-service symptoms relates to the issue of 
service incurrence.  Such evidence was lacking at the time 
of the prior final denial of service connection for hallux 
valgus.  

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for hallux valgus. 



B.  Increased Rating for Pes Planus  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for 
that disability is disputed, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  In other words, the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In both claims for an increased rating on an original 
claim and an increased rating for an established 
disability, only the specific criteria of the Diagnostic 
Code are to be considered.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical 
evidence of record in the case before the Secretary with 
respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Pes planus is rated under Diagnostic Code 5276.  A 10 
percent requires evidence of moderate flatfoot with 
weight-bearing line over or medial to the great toe, 
inward bowing of the tendo-achillis, pain on manipulation 
and use of the feet.  Bilateral severe acquired flatfoot 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities will result in the award of a 
30 percent rating.  An evaluation of 50 percent, the 
highest available under the diagnostic code,  requires 
evidence of bilateral flatfoot with a pronounced 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, 
and severe spasm of the tendo achillis on manipulation 
which is not improved by orthopedic shoes or appliances.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).


1.  Prior to February 17, 2004

A non-compensable (zero percent) rating was in effect for 
pes planus prior to February 17, 2004.  

The veteran had a VA examination of the feet in February 
1998.  The VA examiner's diagnoses included bilateral pes 
planus, hallux valgus of 20 degrees on the right and 10 
degrees on the left, corn formation with hammering the 
tips of the second, third and fourth toes of the right 
foot, corn formation PIP joint and the tip of the nail of 
the right little toe with callous formation on the plantar 
surface of the fifth metatarsophalangeal joint.  The 
examiner indicated that there was no fixed deformity of 
the right foot and no deformity of the left foot. 

As noted previously, a compensable evaluation is warranted 
where the evidence shows A compensable evaluation of 10 
percent requires evidence of moderate unilateral acquired 
flatfoot with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo-achillis, pain on 
manipulation and use of the feet.  Id.  

The February 1998 VA examination report indicates that the 
veteran experienced pain with manipulation and use of the 
feet.  Based on this evidence, the Board finds that a 10 
percent evaluation is warranted prior to February 17, 
2004.  A rating in excess of 10 percent is not warranted 
prior to February 17, 2004, as the evidence from this time 
period does not show severe symptomatology with symptoms 
such as accentuated pain on manipulation and use, swelling 
on use and characteristic callosities.

2.  After February 17, 2004

A 10 percent rating is in effect as of February 17, 2004.  

A February 17, 2004 VA outpatient treatment record noted 
that the veteran complained of chronic foot pain.  

At a December 2004 VA examination, the veteran reported 
that he had pain in his feet that had worsened in the six 
months preceding the examination.  The examiner's 
impression was pes planus grade 4 bilateral, moderate 
disability.  The examiner noted bunion deformity of the 
first MP joints and hammertoe deformity of the second 
through fifth toes bilaterally.  The examiner indicated 
that the veteran used special shoes but no other 
treatment. There was no evidence of painful motion, no 
edema, no weakness, no instability or tenderness.  The 
examiner noted that the veteran could not stand on his 
feet for longer than 10 or 15 minutes.  There was no 
evidence of abnormal weightbearing.  There was no pain on 
manipulation of the feet.  

Upon VA examination in December 2006, the veteran's main 
complaints included painful calluses and pain in the first 
metatarsal phalangeal joint of each foot.   On physical 
examination, the examiner noted that there was hallux 
valgus of both feet measuring 23 degrees.  There was 
tenderness of the first metatarsal phalangeal joint of 
each foot.  There was a small bunion deformity of the MTP 
joint.  There was no swelling or deformity or edema of 
either foot.  There were tender, hard calluses of both 
feet on the fifth metatarsal head on the plantar surface 
and on the medial side of the first metatarsal head.  
There was generalized mild tenderness to palpation and 
manipulation of the toes, midfoot and hindfoot 
bilaterally.  There were hammertoe deformities of all of 
the lesser toes of both feet.  The examiner stated that, 
in the standing position, the veteran could be seen to 
have moderate pes planus with some remaining arch of each 
foot.  The examiner noted that the veteran was wearing 
extra-depth soft shoes with cushioned soles and a custom 
cushioned insert.  There was no apparent abnormal wear on 
the shoes.  The examiner noted that the veteran's overall 
walking distance was limited by foot pain. 

The veteran testified regarding the foot condition at his 
hearing.  He testified that he has pain and swelling in 
his feet and that he has calluses.   

Based on the evidence discussed above, the Board finds 
that a rating in excess of 10 percent is not warranted for 
the time period after November 17, 2004.  The evidence 
does not show that the veteran's pes planus disability is 
severe, with such manifestations as objective evidence of 
marked deformity, pain on manipulation and use 
accentuated, swelling on use and characteristic 
callosities.  The 2004 and 2006 VA examinations found no 
swelling or deformity of the feet.  The 2004 VA 
examination found no pain on manipulation of the feet.  
The 2006 VA examination noted generalized mild tenderness 
to palpation and manipulation of the toes, midfoot and 
hindfoot bilaterally.  The VA physician who examined the 
veteran in 2006 characterized his condition as 
"moderate."   Such findings do not more nearly 
approximate the criteria for a 30 percent rating which, as 
noted above, requires evidence of severe pes planus, with 
objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling 
on use and characteristic callosities.

The Board has also considered whether referral for an 
extraschedular rating is appropriate.  However, there is 
no evidence in this instance that the rating criteria are 
inadequate to evaluate the veteran's service-connected pes 
planus.  There is no evidence that this disability, alone, 
cause marked interference with employment (beyond that 
contemplated in the evaluation assigned) or necessitates 
frequent periods of hospitalization.  Accordingly, the 
veteran's claims do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and the 
Board is not required to remand these claims to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


C.  PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn the appeal of the issue of entitlement to 
service connection for PTSD.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for status post 
acromioplasty, left shoulder, is not reopened.

New and material having been received, the claim of 
entitlement to service connection for bilateral hallux valgus 
is not reopened.  

A 10 percent rating for bilateral pes planus is granted prior 
to February 17, 2004, subject to regulations governing the 
payment of monetary benefits.  

After February 17, 2004, a rating in excess of 10 percent for 
bilateral pes planus is denied.  

The appeal with regard to the issue of entitlement to service 
connection for PTSD is dismissed.  



REMAND

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

In this case, a VA examination is necessary to decide the 
claim of service connection for hallux valgus.  Service 
medical records show that the veteran complained of foot pain 
during service.  The veteran was seen in December 1977 with 
complaints of foot pain of three days in duration.  
Callosities on the veteran's feet were noted. 

Service connection is currently in effect for bilateral pes 
planus with corns and callosities.  A VA examination is 
necessary to determine whether the veteran currently has 
hallux valgus that is related to service or to a service-
connected disability.   

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA foot 
examination.  The claims file should be 
made available to the VA examiner prior 
to the examination.  The examiner 
should indicate in the examination 
report that the claims file was 
reviewed.

2.	The examiner is asked to diagnose any 
disabilities of the feet.  If hallux 
valgus is present, the examiner is 
asked to answer the following 
questions:

a.  Is hallux valgus more likely 
than not (50 percent or greater 
likelihood) related to foot pain 
that was noted during service?  
The examiner should provide a 
detailed rationale for the 
opinion.

b.  Is hallux valgus proximately 
due to, or the result of, service-
connected bilateral pes planus?  
The examiner should provide a 
detailed rationale for the 
opinion.  

3.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record. If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran a supplemental 
statement of the case and afford them an 
applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


